Name: Commission Regulation (EEC) No 507/88 of 25 February 1988 amending Regulation (EEC) No 1481/86 on the determination of prices of fresh or chilled sheep carcases on representative Community markets and the survey of prices of certain other qualities of sheep carcases in the Community
 Type: Regulation
 Subject Matter: animal product;  foodstuff;  prices
 Date Published: nan

 No L 52/20 Official Journal of the European Communities 26. 2. 88 COMMISSION REGULATION (EEC) No 507/88 of 25 February 1988 amending Regulation (EEC) No 1481/86 on the determination of prices of fresh or chilled sheep carcases on representative Community markets and the survey of prices of certain other qualities of sheep carcases in the Community level of transactions recorded at the representative markets at Bodegraven and Nieuwekerk a/d Ijssel and to the level of transactions recorded at the market at Amsterdam these markets should be grouped together for the purposes of price reporting as the representative market Kleinere Slachterijen ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Sheep and Goats, HAS ADOPTED THIS REGULATION : Article 1 1 . In Annex II A and Annex III A to Regulation (EEC) No 1481 /86 'agneaux extra' is replaced by 'agneaux de boucherie  slachtlammeren' ; 2. In Annex II (G) (a) to Regulation (EEC) No 1481 /86, 'Nenagh' is replaced by 'Camolin'. THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1837/80 of 27 June 1980 on the common organization of the market in sheepmeat and goatmeat ('), as last amended by Regulation (EEC) No 3908/87 (2), and in particular Article 4 thereof, Whereas Commission Regulation (EEC) No 1481 /86 (3), as last amended by Regulation (EEC) No 3679/87 (4), provides that the price recorded on the representative market or markets of each Member State is established using weighting coefficients reflecting the relative impor ­ tance of each category coming onto each market ; Whereas in Belgium the category 'agneaux extra' should be replaced by the category 'agneaux de boucherie  slachtlammeren' which is more representative of produc ­ tion ; Whereas in Ireland the representative market at Nenagh has closed ; whereas many of the lambs which would normally have come onto the Nenagh market are now sent to Camolin ; whereas, in the light of the volume of transactions recorded there, Camolins should be recog ­ nized as a representative market ; Whereas in the Netherlands, the representative market at Harlingen has closed ; whereas due to the level of transac ­ tions recorded there, the market at Sluis should be recog ­ nized as a representative market ; whereas due to the low 3. In Annex II 1 to Regulation (EEC) No 1481 /86 Harlingen, Bodegraven and Nieuwekerk a/d Ijssel are replaced by Sluis and Kleinere Slachterijen. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. It shall apply with effect from 7 March 1988 . This Regulation shall be binding in its entirety and directly applicable in all Member States.  v Done at Brussels, 25 February 1988 . For the Commission Frans ANDRIESSEN Vice-President (&gt;) OJ No L 183, 16. 7. 1980, p. 1 . ft OJ No L 370, 30. 12. 1987, p. 16. 0 OJ No L 130, 16. 5. 1986, p. 12. M OJ No L 346, 10. 12. 1987, p. 14.